Title: To Thomas Jefferson from D’Aranda, 27 September 1787
From: Aranda, Pedro Pablo Abárca y Boléa, Count
To: Jefferson, Thomas



à Paris ce 27 7re. 1787.

Le Comte d’Aranda presente ses hommages à Mr. Jefferson et il a l’honneur de lui dire que si ses deux Paquets pour Mr. Carmichael etoient venus avant hier, ils seraient partis par un voyageur de toute Confiance qui alloit en Porte. Le Comte n’a point nulle difficulté de s’en charger personnellement; mais comme, quoiqu’il partira d’ici a peu de jours, il ne sera rendu á Madrid qu’a moitié de Novembre, parceque passant par quelques unes de ses terres il y perdra du tems. Il desire savoir de Monsieur Jefferson s’il y a de l’inconvenient à ce retard, autrement il faudra que le Comte les remette à son sucesseur pour la premiere occasion de courier-Extraordinaire, ou que Monsieur Jefferson les retire. Tout depend des Ordres de Monsieur Jefferson, comme aussi la personne du Comte qui en tout tems et lieu sera très flatté de meriter son souvenir et d’avoir des occasions de pouvoir se dire son vrai et tres humble serviteur.
